
	

114 S3048 IS: Southeastern Oregon Mineral Withdrawal and Economic Preservation and Development Act
U.S. Senate
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3048
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2016
			Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To withdraw certain Federal land located in Malheur County, Oregon, from all forms of entry,
			 appropriation, or disposal under the public land laws, location, entry,
			 and patent under the mining laws, and operation under the mineral leasing
			 laws, to provide for the conduct of certain economic activities in Malheur
			 County, Oregon, and for other purposes.
	
	
		1.Short title; table of contents
			(a)In general
 This Act may be cited as the Southeastern Oregon Mineral Withdrawal and Economic Preservation and Development Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Southeastern Oregon Withdrawal Area Sec. 101. Definitions. Sec. 102. Designation of Southeastern Oregon Withdrawal Area. Sec. 103. Purposes and management. Sec. 104. Authorization of appropriations. Sec. 105. Effect of title. TITLE II—Economic development activities in Malheur County, Oregon Sec. 201. Water development. Sec. 202. Establishment of an Agricultural Center for Excellence. Sec. 203. Rural fire assistance. Sec. 204. Infrastructure assistance to promote economic development in rural communities. Sec. 205. Workforce training grants. Sec. 206. Authorization of appropriations.  2.DefinitionsIn this Act:
 (1)CityThe term City means the city of Ontario, Oregon. (2)CountyThe term County means Malheur County, Oregon.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)StateThe term State means the State of Oregon.
 (5)Withdrawal areaThe term withdrawal area means the Southeastern Oregon Withdrawal Area established by section 102(a). ISoutheastern Oregon Withdrawal Area 101.DefinitionsIn this title:
 (1)Eligible Federal landThe term eligible Federal land means— (A)any federally owned land or interest in the federally owned land depicted on the Map; and
 (B)any land or interest in land located within the withdrawal area that is acquired by the Federal Government after the date of enactment of this Act.
 (2)MapThe term Map means the map entitled Southeastern Oregon Mineral Withdrawal Map–Proposed and dated June 7, 2016. 102.Designation of Southeastern Oregon Withdrawal Area (a)In generalThere is established the Southeastern Oregon Withdrawal Area, comprising approximately 2,065,000 acres of eligible Federal land in the County, as generally depicted on the Map.
 (b)WithdrawalSubject to valid existing rights, the eligible Federal land is withdrawn from all forms of— (1)entry, appropriation, and disposal under the public land laws;
 (2)location, entry, and patent under the mining laws; and (3)operation under the mineral leasing laws.
 (c)Availability of MapThe Map shall be on file and available for inspection in the appropriate offices of the Director of the Bureau of Land Management.
 (d)Effect on geothermal leasesThis section shall not apply to geothermal leases issued as of or after the date of enactment of this Act in the withdrawal area.
				103.Purposes and management
 (a)PurposesThe purposes of the withdrawal area are— (1)to preserve the traditional uses and values of the communities in the vicinity of the withdrawal area;
 (2)to protect against the harmful effects mining and oil and gas extraction could have on the unique and important resources of the region, particularly water quality, grazing, and other economic development opportunities; and
 (3)(A)to support the continuation of grazing in and around the withdrawal area; and (B)to recognize the significance of grazing in the economy, history, and culture of the County.
						(b)Maps and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description of the withdrawal area.
 (2)Force and effectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (3)AvailabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in—
 (A)the office of the Director of the Bureau of Land Management; and (B)the appropriate office of the Bureau of Land Management in the State.
 104.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title. 105.Effect of titleNothing in this title restricts livestock grazing, law enforcement activities, wildfire management, hunting, fishing, fish and wildlife management activities, other authorized uses, or Federal, State, or local agency authorities allowed on the date of enactment of this Act on the eligible Federal land in accordance with applicable law.
			IIEconomic development activities in Malheur County, Oregon
			201.Water development
 (a)In generalThe Secretary of Agriculture shall provide grants for projects in the State to develop modern and efficient water systems that are designed—
 (1)to provide adequate water supply and improve water storage for livestock, other agricultural users, and wildlife;
 (2)to keep livestock out of rivers, streams, and riparian areas; and (3)to find innovative ways to address water needs for fighting fires and protecting habitats.
 (b)Updates and replacements to watering systemsIn providing grants under subsection (a), the Secretary of Agriculture may provide grants for projects in the State to update or replace watering systems within the boundary of the withdrawal area with more efficient systems.
 202.Establishment of an Agricultural Center for ExcellenceThe Secretary of Agriculture shall establish an Agricultural Center for Excellence to be located in the County—
 (1)to collaborate with the Department of Agriculture Research Station in Harney County, Oregon, Oregon State University, local agricultural producers, and other entities, as appropriate;
 (2)to conduct rangeland and grazing research, including the conduct of research that addresses invasive species and water storage improvements for livestock and wildlife;
 (3)to collaborate with agricultural researchers and producers in the County and surrounding area to improve grazing practices; and
 (4)to provide to the Director of the Bureau of Land Management any findings of the Center to assist in preparing applicable allotment management plans.
				203.Rural fire assistance
				(a)Reauthorization of rural firefighter assistance program
 (1)Use of fundsSection 6405(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 2655(d)) is amended—
 (A)in paragraph (9), by striking or at the end; (B)in paragraph (10), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (11)to fund operating expenses of firefighters, including expenses for training, equipment, insurance, maintenance, and fuel..
 (2)Authorization of appropriationsSection 6405(g)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 2655(g)(1)) is amended by striking each of fiscal years 2008 through 2012 and inserting  each fiscal year.
 (3)LimitationSection 6405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 2655) is amended by adding at the end the following:
						
 (h)LimitationIn carrying out the program under this section, the Secretary shall, to the maximum extent practicable, minimize the administrative and paperwork burden imposed on recipients of financial assistance under this section..
 (b)Surplus equipment programThe Secretaries of Homeland Security and Defense and the Secretary (referred to in this subsection as the Secretaries) shall establish a program within the Departments of Homeland Security, Defense, and the Interior, respectively, under which the Secretaries shall transfer to States and units of local government surplus equipment of the applicable Department that can be used in firefighting, including surplus mechanical equipment and communication devices.
				(c)Establishment of fuel breaks along certain eligible access roads
 (1)In generalThe Secretary shall establish a program within the Bureau of Land Management for the establishment and maintenance of strategic fuel breaks from which firefighters would be able to safely operate—
 (A)to preserve critical sage grouse habitat; and (B)to support the ranching community in the vicinity of the fuel breaks.
 (2)PriorityIn determining the placement of strategic fuel breaks under paragraph (1), the Secretary shall— (A)consult with land managers to assess whether the fuel break serves the purposes described in that paragraph; and
 (B)give priority to fuel breaks that the Secretary determines would serve the purposes described in that paragraph.
						204.Infrastructure assistance to promote economic development in rural communities
				(a)Infrastructure grants for communities in the County
 (1)In generalThe Secretary of Agriculture (acting through the Under Secretary for Rural Development) (referred to in this subsection as the Secretary) shall provide to eligible communities described in paragraph (2) grants for infrastructure projects in the eligible communities, including—
 (A)projects relating to drinking water and wastewater systems; and (B)projects for the improvement of broadband or cellular service.
 (2)Eligible communityAn eligible community referred to in paragraph (1) is a community that is— (A)incorporated or recognized in the County land use plan or a regional land use plan; or
 (B)within tribal jurisdictional boundaries in the County. (3)ApplicationTo be eligible to receive a grant under this subsection an eligible community described in paragraph (2) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
					(b)Study of rural air service
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall conduct a study of infrastructure needs in rural communities and improvements for rural air services and infrastructure that would support commercial, charter, or subscription air service at the Ontario Municipal Airport, which shall focus on—
 (A)the air service needs of the County and surrounding areas; (B)improving access for tourism to the County;
 (C)supporting firefighting staging and deployment; (D)supporting commercial and agricultural needs; and
 (E)improving economic development opportunities in the County through transportation improvements. (2)ReportOn completion of the study under paragraph (1), the Secretary of Transportation shall submit to the appropriate committees of Congress a report that describes the results of the study.
					(c)Construction of innovative agricultural transportation infrastructure
 (1)Definition of intermodal transfer facilityIn this subsection, the term intermodal transfer facility means a facility that supports the transportation of agricultural products to market. (2)GrantThe Secretary of Transportation may provide to the State a grant for the construction of an intermodal transfer facility in the County to improve the efficient movement of agricultural products.
 (3)ApplicationsTo be eligible to receive a grant under this subsection, the State shall submit to the Secretary of Transportation an application at such time, in such manner, and containing such information as the Secretary of Transportation may require.
					(d)Transportation system improvements
 (1)In generalThe Secretary of Transportation shall provide financial assistance to the County for the conduct of projects that would improve—
 (A)the downtown area of the City and surrounding communities; and (B)transportation within the City, including—
 (i)projects relating to— (I)pedestrian, bicycle, and transit access in the City; and
 (II)safety corridors in the City; (ii)projects to improve access to, and improvements for, trails along riverfronts in the City; and
 (iii)projects to ensure the availability of transit for senior citizens. (2)ApplicationsTo be eligible to receive financial assistance under this subsection, the County shall submit to the Secretary of Transportation an application at such time, in such manner, and containing such information as the Secretary of Transportation may require.
					(e)Lake Owyhee road transportation improvement projects
 (1)In generalThe Secretary of Transportation shall provide to the State grants to support transportation projects to improve—
 (A)the safety and security of the Owyhee Project; and (B)transportation access routes associated with the Owyhee Project.
 (2)ApplicationsTo be eligible to receive a grant under this subsection, the State shall submit to the Secretary of Transportation an application at such time, in such manner, and containing such information as the Secretary of Transportation may require.
					205.Workforce training grants
 (a)DefinitionsIn this section: (1)Eligible entity (A)In generalThe term eligible entity means a public or private nonprofit agency or organization or a consortium of public or private nonprofit agencies or organizations.
 (B)InclusionsThe term eligible entity includes— (i)a community-based organization;
 (ii)a faith-based organization; (iii)an entity carrying out activities under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.), such as a local board;
 (iv)a community action agency; (v)a State or local housing development agency;
 (vi)an Indian tribe or other agency primarily serving members of Indian tribes; (vii)a community development corporation;
 (viii)a State or local youth service or conservation corps; and (ix)any other entity eligible to provide education or employment training under a Federal program (other than the program carried out under this section).
 (2)SecretaryThe term Secretary means the Secretary of Labor. (b)Establishment of grant programThe Secretary shall establish within the Employment and Training Administration of the Department of Labor a program to provide to eligible entities grants for the conduct of workforce training activities in the County.
 (c)PrioritiesIn providing grants under subsection (b), the Secretary shall give priority to activities relating to—
 (1)providing technical education to youth under the Malheur County Poverty to Prosperity program; (2)training for adults that are reentering the workforce or seeking to improve career opportunities; and
 (3)training in agriculture and ranching for veterans and youth, including the use of innovative agricultural practices and conservation techniques.
 (d)ApplicationsTo be eligible to receive financial assistance under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 206.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title.  